Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered November 8, 1985, convicting him of robbery in the second degree (two counts), criminal possession of stolen property in the second degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s guilt was established beyond a reasonable doubt (see, People v Bauer, 113 AD2d 543). In addition, under the circumstances of this case and in view of the overwhelming evidence of the defendant’s guilt, the single reference to his postarrest silence was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230, 237; People v Moore, 125 AD2d 501). Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.